                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

WILLIAM TACCINO et al.                        *

       Plaintiffs,                            *

v.                                            *       Civil Action No.: 1:20-cv-03494-GLR

DOLLAR TREE, INC.                             *

       Defendant.                             *

*      *       *       *          *    *      *       *      *       *      *       *       *    *

           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
               DEFENDANT DOLLAR TREE’S MOTION TO DISMISS

       Defendant, Dollar Tree Stores, Inc. (incorrectly sued as “Dollar Tree, Inc.”)(“Dollar

Tree”), by and through its counsel, KIERNAN TREBACH LLP, and pursuant to Rule 12(b)(6),

Fed. R. Civ. P., hereby submits this Memorandum of Points and Authorities in Support of its

Motion to Dismiss Plaintiffs’ Complaint with prejudice, because (A) there is no private right of

action for violating Governor Hogan’s April 15, 2020 Executive Order; (B) Plaintiffs fail to allege

an objective determination of their “undue stress,” thereby failing to state a claim for negligence;

and (C) Dollar Tree’s cashier’s statement that Mr. Taccino caused a “disturbance” is not actionable

as a defamatory statement.

                             I.       PRELIMINARY STATEMENT

       This matter arises out of a putative interaction between the Plaintiffs - William and Carol

Taccino (“Plaintiffs”), - an unknown female customer, and a Dollar Tree employee at the Dollar Tree

store located at 119 Oldtown Road, Cumberland, Maryland 21502 (the “Store”). Plaintiffs filed a

three count complaint, asserting claims for (1) “Violations of MD. Gov. executive order”; (2)




                                                  3
Negligence; and (3) what appears to be some form of a defamation claim.1 None of these three counts

asserts a claim upon which relief can be granted in the State of Maryland. Therefore, this Court should

grant Dollar Tree’s Motion to Dismiss, and dismiss Plaintiffs’ Complaint with prejudice.

         First, Count I of the Complaint must be dismissed, because there is no private right of action

under Governor Hogan’s Executive Order. Even if there was a private right of action, the plain

language of the Executive Order does not require retail stores to enforce a mask policy for their

customers. Second, Plaintiffs’ negligence claim fails as a matter of law, because Plaintiffs have failed

to plead facts demonstrating a cognizable injury as required by Maryland law. Third, Plaintiffs’

“defamation” claim should be dismissed, because Plaintiffs have not plead facts that Dollar Tree made

a provably false statement of fact, or that such false statement damaged the Plaintiffs.

         Therefore, this Court should dismiss Plaintiffs’ Complaint with prejudice.

                                    II.     FACTUAL BACKGROUND

         A.       Governor Hogan’s Executive Order2

         On April 15, 2020, Maryland Governor Larry Hogan issued an executive order (the

“Executive Order”) concerning the use of face coverings in public spaces in light of the ongoing

COVID-19 pandemic (the “Pandemic”). With respect to retail stores, and as relevant to this matter,

the Executive Order, provided that:

                  ii.    “All customers over the age of nine are required to wear Face
                  Coverings while inside the enclosed area of any Retail Establishment
                  or Food Service Establishment;

                  iii.     Adult customers accompanying children age two though nine
                  shall use reasonable efforts to cause children to wear Face Coverings


1
        For Count III, the Complaint states “Defendant Dollar Tree, Inc. [sic] made false statements to police to
cover up wrongdoing.
2
        Because the Plaintiffs attached part of Governor Hogan’s Executive Order as an exhibit to the Complaint,
the Court may consider it upon ruling on this motion.

                                                         4
                 while inside the enclosed area of any Retail Establishment or Food
                 Service Establishment.”

                 iv.      All Retail Establishments shall require staff to wear and
                 whose staff shall wear, Face Coverings while working in areas open
                 to the general public and areas in which interactions with other staff
                 are likely. . . .

(See Complaint at Exhibit A.)

        The Executive Order further provides that “[a] person who knowingly and willfully violates

this Order is guilty of a misdemeanor and on conviction is subject to imprisonment not exceeding one

year or a fine not exceeding $5,000 or both.” Id.

        B.       The Incident

        On April 25, 2020 at approximately 7:54 P.M., Mr. Taccino dropped his wife, Carol Taccino,

off at the Store before parking his car in the Store’s parking lot. (See Compl. at 1.) Mr. Taccino then

noticed a female customer (the “Customer”) entering the Store without a facemask and proceed to the

checkout counter to speak to a cashier. (Id.) Mr. Taccino approached the Customer and asked “Lady,

where is your face mask?” (Id.) The Customer responded that she left her facemask in her car and

left the store to retrieve it. (Id.)

        On her way out of the store, the Customer allegedly asked Mr. Taccino why the issue of the

Customer wearing a mask was his business. (See id.) Subsequently, Mr. Taccino approached the

Store’s cashier and asked, “are you going to do something about this?” (Id.) The cashier responded

that she “heard [Mr. Taccino] holler at [the Customer]” and told Mr. Taccino to “just forget it.” (Id.)

Shortly thereafter, the Customer returned to the Store with her mask in her hand, but did not purchase

anything. Mr. Taccino told the cashier “if you won’t do something about this, I will.” (Id.) Mr.

Taccino then found his wife, left the Store, and telephoned the Cumberland City Police to report the

incident. (Id. at 1-2.)



                                                    5
        When Mr. Taccino arrived at home, the police telephoned him, advising that the cashier had

reported that he caused a disturbance. (Id.) Mr. Taccino responded that customers must “take action

to protect their health and safety and defend their lives” when a Store refuses to enforce Governor

Hogan’s Executive Order. (Id.)

        C.      The Police Report

        The subject police report, which Plaintiff attached to his Complaint as Exhibit B, provides

that Dollar Tree cashier, Leslie Stubbs, stated that a “white male, William Taccino, began shouting

and cussing at a black female who was not wearing a face covering.” (Id. at Exhibit B.) The police

report also includes a statement from Mr. Taccino denying that he shouted at the female. (Id. at

Exhibit B.) The report also states that employees of the store were supposed to enforce the face

covering requirement. (Id. at Exhibit B.) Finally, the officer “instructed Mr. Taccino not to cause

any further disturbances” and “[a]dvised him that if he caused disturbances it could become a criminal

issue.” (Id. at Exhibit B.)

                                III.    STANDARD OF REVIEW

        Rule 12(b)(6) of the Federal Rules of Civil Procedure permits a defendant to move for

dismissal of a complaint prior to filing an answer for “failure to state a claim upon which relief

can be granted.” Id. A complaint fails to state a claim if it does not contain “a short and plain

statement of the claim showing that the pleader is entitled to relief” or does not “state a claim to

relief that is plausible on its face.” Fed. R. Civ. Proc. 8(a)(2), Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570)), see also Kelly v. OCWEN

Loan Servicing LLC, 2017 U.S. Dist. LEXIS 209525 *5 (D. Md. 2017). “Threadbare recitals of

the elements of a cause of action, supported by mere conclusory statements, do not suffice.”

Twombly, 550 U.S. at 555. “Though the plaintiff is not required to forecast evidence to prove the



                                                  6
elements of the claim, the complaint must allege sufficient facts to establish each element.” Goss

v. Bank of Am., N.A., 917 F.Supp.2d 445, 449 (D. Md. 2013) (quoting Walters v. McMahen, 684

F.3d 435, 439 (4th Cir. 2012)), aff'd sub nom., Goss v. Bank of Am., NA, 546 F.App'x 165 (4th Cir.

2013)).

          In disposing of a Rule 12(b)(6) motion, “a court must examine the complaint as a whole,

consider the factual allegations in the complaint as true, and construe the factual allegations in the

light most favorable to the plaintiff.”      Albright v. Oliver, 510 U.S. 266, 268 (1994), see

also Lambeth v. Bd. of Comm'rs of Davidson Cty., 407 F.3d 266, 268 (4th Cir.

2005) (citing Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)). The court, however, “need not accept

unsupported or conclusory factual allegations devoid of any reference to actual events, or legal

conclusions couched as factual allegations.” Kensington Physical Therapy, Inc. v. Jackson

Therapy, LLC, 880 F. Supp. 2d 689, 692 (D. Md. 2012) (citing United Black Firefighters v. Hirst,

604 F.2d 844, 847 (4th Cir. 1979), see Harrison v. Westinghouse Savannah River Co., 176 F.3d

776, 783 (4th Cir. 1999); Revene v. Charles County Commissioners, 882 F.2d 870, 873 (4th Cir.

1989); see also Iqbal, 556 U.S. at 678. “Generally, when a defendant moves to dismiss a complaint

under Rule 12(b)(6), courts are limited to considering the sufficiency of allegations set forth in the

complaint and the ‘documents attached or incorporated into the complaint’.” Zak v. Chelsea

Therapeutics Int'l, Ltd., 780 F.3d 597, 606 (4th Cir. 2015).

                                       IV.     ARGUMENT

          A.     This Court Should Dismiss Plaintiff’s Count I for Violation of Governor
                 Hogan’s Executive Order.

                 1.     There is No Private Cause of Action for a Violation of Governor Hogan’s
                        Executive Order.




                                                  7
        Preliminarily, there is nothing in the Annotated Cote of Maryland, the Maryland Rules of

Procedure, or any case that conveys a private right of action on a party against a private actor for

violating an executive order. See, e.g. Md. State Government Code. Ann. SECTION 3-401 et seq.

For this reason alone, this Court should dismiss Count I of the Complaint. However, even if an

Executive Order could somehow create a private right of action, it is clear that this Executive Order

does not.

        It is well settled that “executive orders ‘promulgated pursuant to Article II, section 24 of the

Maryland Constitution have the ‘force of law’ . . . as long as they are not inconsistent with existing

statutes and are within the scope contemplated by the specific enabling legislation.' Dep't of Pub.

Safety & Corr. Servs. v. Beard, 142 Md. App. 283, 297 (2002); Lomax v. Warden, 120 Md. App.

314, 333 n.8, 707 A.2d 395. (1998), aff'd, 356 Md. 569, 741 A.2d 476 (1999)

        It is equally well-settled that “a private cause of action in favor of a particular plaintiff or

class of plaintiffs does not exist simply because a claim is framed that a statute was violated and a

plaintiff or class of plaintiffs was harmed by it.” See Fangman v. Genuine Title, LLC, 447 Md.

681, 693 (2016) (citing Baker v. Montgomery Cnty., 427 Md. 691, 708-11, 50 A.3d 1112, 1122-

23 (2012)). “Rather, the issue is a matter of statutory construction. . . .” Id. To this end, the central

inquiry remains whether the legislative body intended to create, either expressly or by implication,

a private cause of action.” Id. at 694. “Courts discern . . . whether a private cause of action was

intended by analyzing the language of the statute to identify its purpose and intended beneficiaries,

reviewing the statute's legislative history, and determining whether the statute provides otherwise

an express remedy.” Id.

        First, it is undisputed that the Executive Order does not expressly create a private cause of

action. (See Compl. at Ex. A.) Instead, the Executive Order imposes a small fine on people who



                                                   8
violate it. Thus, the inquiry is whether the Executive Order intended to create a private right of

action by examining the language of the statute at hand and whether it confers a beneficial right

upon a particular class of persons. Fangman, 447 Md. at 694. As the Court of Appeals in Fangman

explained:

               If a statute's language provides a right to a particular class of
               persons, there is a strong inference that the legislature intended the
               statute to carry an implied cause of action. Conversely, that
               inference becomes attenuated when the statute is framed as a general
               prohibition or a command to a governmental entity or other group
               or confers a generalized benefit.

Id.

       The Executive Order is clearly framed as a general welfare order intent on protecting the

population at large, as opposed to a particular class of persons. See Baker, 427 Md. at 697-698

(holding that a general welfare statute that does not benefit a particular class of persons, let alone"

the plaintiffs” did not create a private right of action); Fangman at 702. In addition, the Executive

Order specifically includes a penalty of $500 per violator to act as a deterrent to would-be violators.

This—as opposed to a private right of action—is clearly intended to be the penalty a violator will

face. Finally, nothing in the “legislative” history behind the Executive Order indicates an intent

to confer a private right of action. See Baker, 427 Md. at 714 (“[T]he lack [of discernible

legislative intent to create an implied cause of action in the plain language and structure of the

statute, its legislative history, or some other legitimate and reliable source cements the conclusion

that the [General Assembly], in enacting [TR] § 21-809, did not contemplate an implied private

cause of action.”) The purpose of the Executive Order is to protect the public from the risks of

COVID-19, not to provide any person who thinks they may have been exposed with a right to sue.

Therefore, as the Executive Order does not impliedly provide a private right of action, this Court

should dismiss Count I with prejudice.

                                                  9
        2.       Even if the Executive Order Created a Private Right of Action, Dollar Tree Clearly
                 did not Violate the Executive Order.

        This Court should dismiss Count I of the Complaint, because the Complaint fails to allege

facts sufficient to show that Dollar Tree violated the Executive Order. Indeed, nothing in the

Executive Order requires Dollar Tree to ensure that its customers wear a mask or face covering while

shopping at its stores.

        As stated above, the Executive Order provides three clear mandates with respect to retail

stores. First, “[a]ll customers over the age of nine are required to wear Face Coverings while inside

the enclosed area of any Retail Establishment or Food Service Establishment.” This requires

customers to wear a face covering, and subjects customers to a $500 fine for a violation. To be clear,

the plain, unambiguous language of the Executive Order does not require a retail store to ensure that

a customer wears a face covering.

        The second relevant section of the Executive Order places another mandate on adult

customers at a retail store: “Adult customers accompanying children age two though nine shall use

reasonable efforts to cause children to wear Face Coverings while inside the enclosed area of any

Retail Establishment or Food Service Establishment.”          (See Compl. at Ex. A.)        The plain,

unambiguous language of this section states that adults who violate this section may be subject to a

$500 fine. This section imposes no legal obligation on a retail store.

        The only mandate that the Executive Order imposes on a retail store is contained in

subsection iv: “All Retail Establishments shall require staff to wear and whose staff shall wear, Face

Coverings while working in areas open to the general public and areas in which interactions with

other staff are likely. . . .” The Complaint fails to allege facts that a member of Dollar Tree’s staff

failed to wear a Face Covering while working in the Store.




                                                  10
          Because Plaintiffs have not—and cannot—plead facts demonstrating a violation of the

Executive Order, this Court should dismiss Count I of the Complaint with prejudice.

          B.     This Court Should Dismiss Count II of the Complaint Because Plaintiffs Fail to
                 Plead Facts Showing an Objective Determination of Their Alleged “Undue
                 Stress.”

          Count II of the Complaint is a claim for negligent infliction of emotional distress. The

Plaintiffs claim that as a result of Dollar Tree’s ostensible negligent in failing to ensure that the

Customer wore a mask, the Plaintiffs suffered “undue stress for several weeks later.” (See Compl. at

4, ⁋9.)

          It is well-settled that “while other jurisdictions may allow recovery under the concept of

negligent        infliction      of      emotional       distress      Maryland        does      not.”

Hamilton v. Ford Motor Credit Co., 66 Md. App. 46, 63 (1986); Williams v. Prince George's

County, 112 Md. App. 526, 556 (1996). For this reason alone, Count II of the Complaint should

be dismissed.

          However, even if this Court wishes to consider this as a “general negligence” claim, it still

must be dismissed, because Plaintiffs fail to properly allege the fourth element of a prima facie

negligence claim—damages. Jacques v. First Nat'l Bank, 307 Md. 527, 531 (1986) (“[T]o

establish a cause of action in negligence, a plaintiff must prove the existence of four elements: a

duty owed to him (or to a class of which he is a part), a breach of that duty, a legally cognizable

causal relationship between the breach of duty and the harm suffered, and damages.”); Goss, 917

F. Supp. 2d at 449 (“Though the plaintiff is not required to forecast evidence to prove the elements

of the claim, the complaint must allege sufficient facts to establish each element.”)

          Plaintiffs allege that they suffered “undue stress” as a result of Dollar Tree’s alleged

negligence. However, “undue stress,” by itself, is not a proper pleading of damages; to recover



                                                   11
emotional damages in Maryland, a plaintiff must plead facts showing “that the injury for which

recovery is sought is capable of objective determination.” Hoffman v. Stamper, 385 Md. 1, 34

(2005) (citing Vance v. Vance, 286 Md. 490, 408 A.2d 728 (1979); see also Laubach v. Franklin

Square Hospital, 79 Md. App. 203, 218 (1989) (observing that in a negligence case, “there can be

no recovery for emotional distress in the absence of ‘some clearly apparent and substantial physical

injury, as manifested by an external condition or by symptoms clearly indicative of a resultant

pathological, physiological, or mental state.’”)

       Here, Plaintiffs do not allege a clearly apparent and substantial physical injury. Nor do

they allege an injury “indicative of a resultant pathological, physiological or mental state.” See id.

The vague allegation of “undue stress” is conclusory. See Exxon Mobil Corp. v. Albright, 433 Md.

303, 358 (2013) (holding that an emotional damages claim must “contain more than mere

conclusory statements, such as ‘[h]e was afraid,’ . . . . [t]he evidence must be detailed enough to

give the jury a basis upon which to quantify the injury.”) (emphasis in original); see also Vance,

296 Md. at 490 (explaining that objective evidence of an emotional injury may be plead in four

different ways, including objective evidence of a mental state). Indeed, most everyone in 2020 is

suffering from “undue stress” as a result of the Pandemic, and there is no allegation that the

Plaintiffs’ “stress” is different from the stress that every American has faced this year.

       In conclusion, Plaintiffs were required to plead facts supporting an objective determination

of stress, as opposed a simple subjective claim that they suffer from undue stress. See Exxon Mobil

Corp. v. Albright, 433 Md. 303, 350-351 (2013) (“As long as the emotional distress due to the

tortious conduct is manifested objectively, the emotional distress is deemed genuine and

compensable even though the tortious conduct did not cause bodily harm.”) Therefore this Court

should dismiss Plaintiffs’ negligence claims with prejudice. See Hendrix v. Burns, 205 Md. App.



                                                   12
1, 30 (2012) ("[I]n tort actions, damages may be recovered for emotional distress capable

of objective determination.")

        C.      Count III of the Complaint Fails to State a Claim Upon Which Relief Can Be
                Granted.

        This Court should dismiss Count III, which appears to be a defamation claim against Dollar

Tree, with prejudice.

        “In order to plead properly a defamation claim under Maryland law, a plaintiff must allege

specific facts establishing four elements to the satisfaction of the fact-finder: ‘(1) that the defendant

made a defamatory statement to a third person, (2) that the statement was false, (3) that the

defendant was legally at fault in making the statement, and (4) that the plaintiff thereby suffered

harm.’” Piscatelli v. Van Smith, 424 Md. 294, 306 (2012); see also Shapiro v. Massengill, 105

Md. App. 743, 772 (1995) (citing Kairys v. Douglas Stereo Inc., 83 Md. App. 667, 678, 577 A.2d

386 (1990). The Complaint patently fails to do so.

                1.      The Cashier’s Statement that Mr. Taccino Caused a Disturbance is Not
                         Provably False.

        The first step in any defamation claim is pleading facts sufficient to show that the defendant

made a false statement. Importantly, the plaintiff carries the burden to prove falsity. See Piscatelli,

424 Md. at 306. Importantly, however “if a statement is not provable as false or is not reasonably

interpretable as stating facts, then it cannot form the basis of a defamation suit.” Thacker v. City

of Hyattsville, 135 Md. App. 268, 313 (2000).

        Here, Plaintiff alleges that Dollar Tree “knowingly, willfully, and intentionally told Police

that Plaintiff William Taccino was in the store and caused a disturbance. . . .” (Compl. at 4, ⁋12.)

Based on the facts alleged in the Complaint, one could fairly state that Mr. Taccino caused a

disturbance. Indeed, Plaintiffs allege that Mr. Taccino approached a woman he did not know to



                                                   13
ask where her face mask was (See id. at 1.), asked the cashier if she was “going to do something

about this,” and threatened the cashier that “if [she] won’t do something about this, [he would].”

(Id.)

         In other words, what Plaintiffs claim was a false statement was instead, a subjective opinion

given by the Dollar Tree cashier based on facts that Plaintiff admits in the Complaint. Thacker,

135 Md. at 313 (citing Peroutka v. Streng, 116 Md. App. 301, 323, 695 A.2d 1287 (1997) (“When

a defendant bases his expression of a derogatory opinion on the existence of 'facts' that he does not

state but that are assumed to be true by both parties to the communication, and if the

communication does not give rise to the reasonable inference that it is also based on other facts

that are defamatory, he is not subject to liability”). Indeed, the facts in the Complaint demonstrate

that the cashier subjectively believed Mr. Taccino to be causing a disturbance. (See Compl. at 1)

(wherein Plaintiffs plead that the cashier told Mr. Taccino “I heard you holler at [the Customer].”)

         Because the statement that Mr. Taccino caused a disturbance is not provable as false,

Plaintiffs have failed to state a claim for defamation. Therefore, this Court should dismiss Count

III with prejudice.3

                  2.       Count III Fails to Assert Facts Concerning the Cashier’s State of Mind.

         In Petrouka, supra, the Court of Appeals held that “states were free to define the standards

for defamation of private individuals so long as they did not impose liability without fault.” Id. at

301 (citing Gertz v. Robert Welch, Inc., 418 U.S. 323, 332 (1974). In an attempt to use

“buzzwords,” Count III claims that Dollar Tree knowingly, willfully, and intentionally told police



3
         Dollar Tree’s putative statement to the police that Mr. Taccino caused a disturbance is also not defamatory.
See Piscatelli, 424 Md. at 306. (“For purposes of the first element, a ‘defamatory statement’ is one that tends to expose
a person to ‘public scorn, hatred, contempt, or ridicule,’ which, as a consequence, discourages ‘others in the
community from having a good opinion of, or associating with, that person.'”)


                                                           14
that Plaintiff Willian Taccino was in the store and caused a disturbance.” However, this pleading

merely states that the cashier intentionally told the police something, and does not concern her

state of mind with respect to the putative falsity of the claim. See Hearst Corp. v. Hughes, 297

Md. 112, 114 (1983) (observing that the degree of fault element concerns whether the statement

was made “with knowledge that it was false or with reckless disregard of whether it was false or

not.”)

          In addition, it bears noting that Plaintiffs’ own Complaint undermines their argument that

    the cashier acted negligently, recklessly, or even willfully with respect to falsity. Indeed,

    Plaintiffs admits that the clerk stated “I heard you holler at [the Customer].” (Compl. at 1.) If

    the cashier subjectively believed she heard Mr. Taccino holler at the Customer, then it logically

    follows that she truly believed that Mr. Taccino had created a disturbance. Based on the facts of

    the Complaint, she therefore was not negligent, reckless, or willful as to “whether the statement

    was false or not.” Seley-Radtke v. Hosmane, 450 Md. 468, 474 (2016).

          For these reasons, this Court should grant Dollar Tree’s Motion to Dismiss Count III of the

    Complaint.

                  3.       Plaintiff’s Failure to Allege Actual Damages is Fatal to a Defamation Per
                           Quod Claim.

          Although Plaintiff does not discern whether his “defamation” claim is per se or per quod,

his failure to prove actual damages is fatal to a potential per quod claim.4 Indeed, “[i]f the

defamatory communication is libelous per quod, actual damages must be alleged and proved.”


4
         See Metromedia, Inc. v. Hillman, 285 Md. 161, 163-164 (1979). (“The distinction is based on a rule of
evidence and the difference between them lies in the proof of the resulting injury. In the case of words or conduct
actionable per se, their injurious character is a self-evident fact of common knowledge of which the court takes judicial
notice and need not be pleaded or proved. In the case of words or conduct actionable only per quod, the injurious
effect must be established by allegations and proof of special damage and in such cases it is not only necessary to
plead and show that the words or actions were defamatory, but it must also appear that such words or conduct caused
actual damage.”)


                                                          15
Gooch v. Maryland Mechanical Systems, Inc., 81 Md. App. 376, 394 (1990); see also Metromedia,

285 Md. at 169 (“In the case of words or conduct actionable only per quod, the injurious effect

must be established by allegations and proof of special damage . . . .”). “[A]ctual

damages require proof of actual loss, the amount of which is determined by the fact-finder.” AGV

Sports Group, Inc. v. Protus IP Solutions, Inc., 417 Md. 386, 398-399 (2010).

        Here, instead of pleading actual damages arising from actual loss, Plaintiff simply asserts

that “Dollar Tree, Inc. refused to take the appropriate action and instead defamed Plaintiff’s

character and reputation to police” (See Compl. at 4.) Plainly, there is no allegation of “actual

loss,” which is required to survive a motion to dismiss of a defamation per quod claim. Therefore,

to the extent Plaintiff’s defamation claim is defamation per quod, this Court should dismiss such

claim with prejudice.

        D.       This Court Should Dismiss Plaintiffs’ Claims for Punitive Damages.

        Both Plaintiffs seek to recover punitive damages in the Complaint. Because the Plaintiffs’

allegations against Dollar Tree fall well short of Maryland’s demanding, strict standard for

punitive damages, this Court should dismiss Plaintiffs’ claims for punitive damages with prejudice.

        In order to sustain a claim for punitive damages, a plaintiff must establish by clear and

convincing evidence that a defendant acted with “evil motive, intent to injure, ill will, or fraud, i.e.

actual malice.” See Owens-Illinois, Inc. v. Zenobia, 325 Md. 420, 460 (1992). In Owens-Illinois,

the Court of Appeals approvingly cited to other jurisdictions which observed the serious, penal

effects of punitive damages:

                [P]unitive damages are a form of punishment and can stigmatize the
                defendant in much the same way as a criminal conviction. It is
                because of the penal character of punitive damages that a standard
                of proof more akin to that required in criminal trials is appropriate .
                . . . A more stringent standard of proof will assure that punitive
                damages are properly awarded.

                                                  16
Id. at 468 (citing Masaki v. General Motors Corp., 71 Haw. 1, 9-11, 780 P.2d 566, 571-572 (HI

1989)); see also Beall v. Holloway-Johnson, 446 Md. 48, 71, 130 A.3d 406, 419 (2016) (“Punitive

damages are reserved typically for punishing the most heinous of intentional torts and

tortfeasors.”) (emphasis added).

       The Owens-Illinois court concluded that “this heightened standard is appropriate in the

assessment of punitive damages because of their penal nature and potential for debilitating harm.

Consequently . . . a plaintiff must establish by clear and convincing evidence the basis for an award

of punitive damages.” Id. at 469.

       Here, Plaintiffs fail to allege facts against Dollar Tree supporting an award of punitive

damages under the heightened clear and convincing evidence standard.             Preliminarily, it is

undisputed that the unmasked individual was a customer of Dollar Tree, as opposed to an employee

of Dollar Tree. In other words, while Plaintiffs may believe the Customer acted with actual malice

by refusing to wear a mask during the Pandemic, it is clear that Dollar Tree’s putative failure to

ask the Customer to put a mask does not satisfy the heightened standard for punitive damages. In

addition, this country—and by extension, its retail stores—had only been dealing with the

Pandemic for about one month as of April 25, 2020 when this incident happened. During these

uncertain times, especially at the beginning of the Pandemic, it would be illogical to deem a retail

store employees’ reaction to an unmasked customer as being replete with “evil motive, intent to

injure, ill will, or fraud, i.e. actual malice.” See Owens-Illinois, 325 Md. at 460. In other words,

while reasonable minds may disagree about what action a retail store should take when facing an

unmasked customer, it is clear that the facts alleged in this case do not warrant an award of punitive

damages. See Beall, 446 Md. at 72 (“Such damages are only "awarded in an attempt to punish a

defendant whose conduct is characterized by evil motive, intent to injure, or fraud, and to warn

                                                 17
others contemplating similar conduct of the serious risk of monetary liability."). Therefore this

Court should dismiss Plaintiffs’ punitive damages claim with prejudice.

                                            Respectfully submitted,


                                            /s/ Katherine B. Yoder
                                            Katherine B. Yoder, Esq. (Federal I.D. No. 30068)
                                            Andrew S. Bassan, Esq. (Federal I.D. No. 20614)
                                            Kiernan Trebach LLP
                                            1233 20th Street NW, 8th Floor
                                            Washington, D.C. 20036
                                            (202) 712-7000
                                            (202) 712-7001 (facsimile)
                                            kyoder@kiernantrebach.com
                                            abassan@kiernantrebach.com

                                            Attorneys for Defendant




                                               18
